DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 6/17/2021 have been entered.  In the amendment, the specification has been amended. 
The formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 4/28/2021, have been addressed. 

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a dual frequency transducer comprising: a high frequency (HF) transducer comprising a sheet of PZT material including a number of HF transducer elements, one or more matching layers, a lens positioned in front of the HF transducer elements and a support frame on a back side of the PZT material that supports one or more flex circuits with signal traces that connect to the HF transducer elements; one or more fiducials marked at known positions with respect to the HF transducer elements; an intermediate layer that is configured to absorb HF ultrasound signals and positioned behind the HF transducer elements; and a low frequency (LF) 
Independent claim 11 recites a dual frequency transducer comprising: a high frequency (HF) transducer comprising a sheet of PZT material including a number of HF transducer elements; a backing material that is constructed to absorb HF ultrasound signals and pass low frequency (LF) ultrasound signals; one or more fiducials marked behind the HF transducer elements at a known position with respect to the HF transducer elements; and a low frequency (LF) transducer including a number of LF transducer elements including one or more alignment tabs that are positioned using the one or more fiducials to align the LF transducer elements with the HF transducer elements. 
Independent claim 15 recites a dual frequency ultrasound imaging transducer, comprising:  a high frequency transducer array configured to transmit high frequency acoustic ultrasound signals into a focal region and to receive high frequency acoustic ultrasound echo signals from the focal region; and a low frequency transducer array positioned proximal to the high frequency transducer array that is configured to transmit low frequency acoustic ultrasound signals into the focal region and to receive low frequency acoustic ultrasound echo signals from the focal region; wherein the low frequency transducer array is separated from the high frequency transducer array by an intermediate backing layer that is configured to absorb high frequency acoustic ultrasound signals from the high frequency transducer and high frequency ultrasound 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 15 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Woerz et al. (US 8674524), teaches alignment marks in semiconductor workpieces (Title; Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 11, and as recited in combination in independent claim 15. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645